NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 21-1497
                                     _____________

                                     RESAT KELES,

                                                              Appellant

                                             v.

  BARBARA E. BENDER; HUSAM NAJM; KAAN OZBAY; NENAD GUCUNSKI;
GINA CULLARI; RICHARD BIRD; JEREMY J. KUKOR; ROBERT L. BARCHI; THE
 BOARD OF GOVERNORS/THE TRUSTEES OF RUTGERS, The State University of
                              New Jersey
                _____________________________________

                 On Appeal from the United States District Court for the
                                 District of New Jersey
                          (District Court No. 2:17-cv-01299)
                         District Court Judge: Kevin McNulty
                     _____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 11, 2022


                                 (Filed: March 18, 2022)

             Before: KRAUSE, SCIRICA, and RENDELL, Circuit Judges.
                                  _________
                                      O P I N I O N*
                                       _________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
RENDELL, Circuit Judge.

       In May 2014, Resat Keles received a Master of Science in Transportation

Engineering from the Department Civil and Environmental Engineering (“CEE

Department”) of Rutgers, the State University of New Jersey (“Rutgers” or the

“University”). After his graduation, Rutgers informed Keles, who sought to continue his

studies as a doctoral student, that he could no longer enroll in classes as he was no longer

affiliated with the University. Keles sued Rutgers, raising several claims that stemmed

from his ineligibility to continue his studies. The District Court granted summary

judgment in favor of Rutgers. We discern no error in the District Court’s analysis, and

we will therefore affirm.

                                             I.

       In 2008, Keles applied for admission into Rutgers’s CEE Department’s graduate

program as a Ph.D. student. He received his certificate of admission for Rutgers’s 2009

spring term, which confirmed that he had been admitted as a Ph.D. student. Keles,

however, never enrolled in classes that term. Consequently, his offer of admission

lapsed, and Rutgers required Keles to reapply. After discussing the matter with his

prospective advisor, Keles reapplied and was admitted as a M.S. student for the

University’s 2009 fall term.1 Working under the supervision of various professors over

the course of his studies, Keles received his M.S. degree in May 2014.



1
 Keles contends that he was admitted to the “M.S./Ph[.]D. Program Track.” Appellant’s
Opening Br. 17. Although his communications with Rutgers suggest that he was
pursuing a “doctoral track masters,” R368, the CEE Department does not distinguish

                                             2
       While pursuing this degree, Keles expressed his interest in continuing his studies

as a Ph.D. student within the CEE Department. To continue their studies as Ph.D.

students, M.S. students in the CEE Department must satisfy several prerequisites,

including submitting a “Change-in-Status” form. The CEE Department’s handbook

informs that such students “should file an application with the graduate director,” and that

these students’ “M.S. committee[s] will review the application and make a

recommendation to the graduate director for approval.” R157; R327 (same). The CEE

Department required that M.S. students identify advisors and describe their research

plans in their Change-in-Status forms as an initial step.

       At the end of the M.S. program, Keles submitted an incomplete Change-in-Status

form. The CEE Department’s Graduate Program Director, Professor Husam Najm,

informed Keles that, to enter the Ph.D. program, he would need to complete the form,

which he could do by identifying an advisor or describing his research plan. Keles,

however, disputed that he needed to submit a completed Change-in-Status form due to his

claimed enrollment as an M.S.-Ph.D. student. Members of the CEE Department and the

University’s administration informed him that he needed to satisfy the admission

prerequisites to continue his studies. Keles neither found an advisor nor submitted a

completed Change-in-Status form. Consequently, he was not admitted to the Ph.D.

program.




between terminal and Ph.D.-bound M.S. students in terms of the requirements that a
student must fulfill to proceed to the Ph.D. program.


                                              3
         Keles continued to seek to register for classes at Rutgers in 2015He, however, no

longer had academic standing because he completed his M.S. studies and had not been

admitted into another graduate program. Accordingly, the University’s Administration

informed Keles that his lack of academic standing prevented him from registering for any

courses at the University.2

         In 2017, Keles sued Rutgers and several individual defendants in New Jersey State

Court, alleging contract, tort, statutory, and due process claims. After the case was

removed to federal court, the District Court dismissed Keles’s tort and state statutory

claims and, in doing so, dismissed all claims against the individual defendants.3 The case

proceeded to discovery on the remaining claims against Rutgers: breach of contract,

breach of the implied covenant of good faith and fair dealing, violation of due process

under the New Jersey Constitution, and violation of due process under the United States

Constitution. After discovery, Rutgers moved for summary judgment. In February 2021,

the District Court granted Rutgers’s motion.

         Keles timely appealed the District Court’s order granting Rutgers’s motion for

summary judgment.




2
    Keles also had a financial hold which prevented him from registering for classes.
3
 Keles appealed the District Court’s order dismissing these claims, and we dismissed the
appeal for lack of jurisdiction. R.K. v. Bender, No. 17-3574, 2018 WL 11232796 (3d Cir.
July 31, 2018).


                                               4
                                            II.4

       The District Court granted summary judgment on all four of Keles’s claims. We

consider each in turn.

    A. Breach of Contract

       Under New Jersey law, “the relationship between [a] university and its students

should not be analyzed in purely contractual terms.” Mittra v. Univ. of Med. & Dentistry

of N.J., 719 A.2d 693, 694 (N.J. Super. Ct. App. Div. 1998); see also Napolitano v. Trs.

of Princeton Univ., 453 A.2d 263, 272 (N.J. Super. Ct. App. Div. 1982). To be sure,

university students may pursue breach of contract claims against their academic

institutions. See Dougherty v. Drew Univ., 534 F. Supp. 3d 363, 373-74 (D.N.J. 2021).

That said, when the claim pertains to an academic decision, courts consider only whether

the university adhered to its policies and procedures when it made that decision. Mittra,

719 A.2d at 697.

       Recognizing its limited role, the District Court held that Rutgers did not “breach[]

any policy, let alone in a substantial and clearly identified way” when it did not permit

Keles to continue his studies as a Ph.D. student. R436-37 (internal quotation marks and




4
  The District Court had jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1367(a).
We have jurisdiction under 28 U.S.C. § 1291. We engage in “plenary (that is,
unrestricted) review” of the District Court’s grant of summary judgment. Clews v. Cnty.
of Schuylkill, 12 F.4th 353, 358 (3d Cir. 2021). During this review, we consider “the
facts in the light most favorable to the nonmoving party.” Id. We will affirm a grant of
summary judgment “only where there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Id. (internal quotation marks and
citation omitted).


                                             5
citation omitted). We agree. Under the CEE Department’s policies, Keles needed to

submit a Change-in-Status form to the Department’s Graduate Program Director as one

of the first steps to seek admission to the Ph.D. program. The Department alerted M.S.

students, who, like Keles, wished to continue their studies as Ph.D. students, to this

prerequisite in its handbook, which explained that “[s]tudents who completed the

department’s M.S. degree requirements and are interested in continuing to the doctoral

program should file an application with the graduate director,” and that their admission

would require the Graduate Program Director’s “approval.” R157 (2009 handbook);

R327 (2015 handbook). Although Keles was aware of this requirement, he never

submitted a completed application. Rather than departing from its “published rules and

regulations,” Mittra, 719 A.2d at 698, Rutgers followed them.

          Keles contends that, because Rutgers admitted him as a Ph.D. student in 2009, he

never needed to reapply to the Ph.D. program. He is mistaken. The CEE Department

admitted Keles as a Ph.D. student for the 2009 spring term, but his offer of admission

lapsed when he failed to enroll in classes that term. Indeed, he began his studies at

Rutgers in the fall of 2009 only after he applied to and was admitted to the M.S. program.

After Rutgers readmitted him, Keles claims that Rutgers misclassified him as a terminal

M.S. student rather than as an M.S.-Ph.D. student. This is a distinction without a

difference; all M.S. students must seek admission to the Ph.D. program to continue their

studies beyond their initial programs. Keles did not. Rutgers adhered to its policies, so

we see “no sound basis for [further] judicial intervention in this case.” Mittra, 719 A.2d

at 698.


                                              6
   B. Breach of the Implied Covenant of Good Faith and Fair Dealing

       All contracts contain an implied covenant of good faith and fair dealing under

New Jersey law. Wilson v. Amerada Hess Corp., 773 A.2d 1121, 1126 (N.J. 2001). To

establish a breach of this covenant, the plaintiff must show “that the party alleged to have

acted in bad faith has engaged in some conduct that denied the benefit of the bargain

originally intended by the parties.” Brunswick Hills Racquet Club, Inc. v. Route 18

Shopping Ctr. Assocs., 864 A.2d 387, 396 (N.J. 2005) (internal quotation marks and

citation omitted). Whether it breaches this covenant turns on whether the party to the

contract “exercises its discretionary authority [under that contract] arbitrarily,

unreasonably, or capriciously, with the objective of preventing the other party from

receiving its reasonably expected fruits under the contract.” Wilson, 773 A.2d at 1130

(emphasis added).

       The District Court granted summary judgment for Rutgers on Keles’s claim

because (1) the record demonstrated that Keles “was [not] denied anything to which he

was entitled by contract,” and (2) even if he were, Keles presented no evidence that

Rutgers denied him a contractual entitlement in bad faith. R439. We agree. For the

reasons explained above, Keles never had a contractual right to continue his studies as a

Ph.D. student, and the record reveals no evidence Rutgers acted in bad faith.

Consequently, he cannot seek recourse under the covenant of good faith and fair dealing.




                                              7
    C. Violation of Due Process5

       Turning to Keles’s procedural due process claims first, we agree with the District

Court’s analysis. Procedural due process requires “that a deprivation of life, liberty, or

property be preceded by notice and opportunity for hearing appropriate to the nature of

the case.”6 Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985) (internal

quotation marks and citation omitted). The type of notice and the type of hearing the Due

Process Clause requires, however, depends on the context. Gilbert v. Homar, 520 U.S.

924, 930 (1997). And, in academic settings, more informal forms of notice and hearings

suffice. See Bd. of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 89-90 (1978).

Before a public university dismisses a student for disciplinary reasons, the Due Process

Clause requires that it afford “rudimentary precautions against unfair or mistaken

findings of misconduct and arbitrary exclusion.” See Goss v. Lopez, 419 U.S. 565, 581

(1975) (considering the requirements when suspending a student). If the university

dismisses a student for academic reasons, it faces an even lower hurdle; it need only

provide “an ‘informal-give-and-take’ between the student and the administrative body”




5
  Keles brings due process claims under both the New Jersey and United States
Constitutions. New Jersey courts employ the United States Constitution’s standards
when assessing procedural and substantive due process claims under the New Jersey
Constitution. See Roman Check Cashing, Inc. v. N.J. Dep’t of Banking & Ins., 777 A.2d
1, 3 (N.J. 2001); State ex rel. Cumberland Cnty. v. One 1990 Ford Thunderbird, 852
A.2d 1114, 1125 (N.J. Super. Ct. App. Div. 2004). Thus, we analyze Keles’s state and
federal claims together.
6
 As the District Court noted, whether Keles had a property interest in his continued
graduate education is not at issue, and Rutgers has advanced no such argument before us.


                                             8
responsible for the dismissal. Mauriello v. Univ. of Med. & Dentistry of N.J., 781 F.2d

46, 50 (3d Cir. 1986) (quoting Horowitz, 435 U.S. at 90).

       The District Court, which assumed that Rutgers’s decision to deny Keles the

opportunity to continue to register for classes qualifies as a dismissal,7 determined that

there was no genuine issue of material fact that Rutgers afforded Keles sufficient process

before dismissing him. Before us, Keles argues that the District Court erred, contending

that Rutgers’s procedures fell short of the Due Process Clause’s requirements because it

failed to conduct an “informal faculty evaluation” before dismissing him, Mauriello, 781

F.2d at 51, and to ensure its decision to dismiss him “was careful and deliberate,”

Horowitz, 435 U.S. at 85. These contentions lack support. As the District Court

recognized, Rutgers (1) published its requirements for M.S. students to be admitted to the

Ph.D. program in the graduate student handbook, (2) informed Keles repeatedly of his

need to satisfy these requirements if he intended to continue his studies, (3) allowed

Keles to present his position to the University’s faculty and administration, and

(4) determined and informed Keles that he no longer had academic standing after he

failed to satisfy the prerequisites for admission to the Ph.D. program. The Due Process

Clause does not require Rutgers to do more. Thus, we too conclude that Rutgers is

entitled to summary judgment on Keles’s procedural due process claims.




7
 We, too, assume that Rutgers dismissed Keles for our analysis, yet we note the oddity of
doing so. Rutgers no longer allowed Keles to take classes because he completed his
course of study, graduated, and received his degree.


                                              9
          Keles also advances substantive due process claims. The District Court addressed

Keles’s procedural due process claims alone, reasoning that he had failed to develop his

substantive ones. We need not decide whether Keles preserved these claims for appeal

because they fail on the merits.8

          Neither we nor the Supreme Court have held that students have a constitutionally

protected interest in continued graduate education. See Regents of Univ. of Mich. v.

Ewing, 474 U.S. 214, 222-23 (1985); Mauriello, 781 F.2d at 52. Rather, when faced with

claims like Keles’s, both we and the Court have assumed that the Due Process Clause

protects the asserted interest. Ewing, 474 U.S. at 222-23; Mauriello, 781 F.2d at 52. We

do the same here.

          As we review Keles’s substantive due process claim, “we are required to show

‘great respect for the faculty’s professional judgment.’” Mauriello, 781 F.2d at 52

(quoting Ewing, 474 U.S. at 225). We consider only whether Rutgers “acted arbitrarily”

in determining that Keles no long had academic standing after he graduated from his

M.S. program. Ewing, 474 U.S. at 225. In other words, for Keles’s claim to survive

summary judgment, there must be a genuine issue of material fact that Rutgers’s decision

constituted “such a substantial departure from accepted academic norms as to

demonstrate that [it] did not actually exercise professional judgment.” Ewing, 474 U.S.

at 225.




8




                                              10
       Keles’s claim fails because the record reveals no such issue. Rutgers maintained a

policy that restricted academic standing to students currently enrolled in graduate

programs. After he graduated, Keles was no longer enrolled in any Rutgers graduate

program. Although he wished to continue his studies as a doctoral student, Rutgers did

not admit him into the CEE Department’s Ph.D. program. Keles argues that Rutgers

acted arbitrarily because, in internal emails, the University’s administration suggested

that Keles was mistakenly placed on a terminal rather than continuing M.S. track. But,

for the reasons discussed above, Keles’s potential misclassification is irrelevant. He

never fulfilled the prerequisites to continue his studies, and thus Rutgers, following its

policy, determined that he could not continue to register for classes after he graduated.

Given these facts, Rutgers did not venture “beyond the pale of reasoned academic

decisionmaking” when it dismissed Keles. Mauriello, 781 F.2d at 52 (quoting Ewing,

474 U.S. at 227-28).

                                             III.

       For these reasons, we will affirm the District Court’s judgment.




                                             11